Atkinson, J.
1. In an action by a widow for damages from the homicide of her husband by a train while walking along the tracks of the defendant railroad company, it was competent to bring out testimony, on cross-examination of the plaintiff’s witnesses, to the effect that the place at which the injury occurred was in the switching-yards of the defendant, and that engines were frequently operated at the place in switching and otherwise moving cars.
2. Under the pleadings and the evidence, the case is controlled, so far as it relates to the question of nonsuit, by the principles ruled in Wright v. Southern Railway Co., 139 Ga. 448 (77 S. E. 384) ; and it differs *297from Fowler v. Georgia Railroad &c. Co., 133 Ga. 664 (66 S. E. 900), in which the place of injury was in the separate switch-yards proper of the defendant company. It was erroneous to grant a nonsuit.
December 14, 1916.
Action for damages. Before Judge Bell. Fulton superior court. November 34, 1915.
Heivlett, Dennis & Whitman, for plaintiff.
Tye, Peeples & Tye, for defendant.

Judgment reversed.


All the Justices concur.